DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-25 are allowed in this Office action.

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
Liu et al. (Pub. No. US 2018/0314735) teaches using machine learning to estimate query resource consumption in a massively parallel processing database (MPPDB). The machine learning may jointly perform query resource consumption estimation for a query and resource extreme events detection together, utilize an adaptive kernel that is configured to learn most optimal similarity relation metric for data from each system settings, and utilize multi-level stacking technology configured to leverage outputs of diverse base classifier models. Advantages and benefits of the disclosed embodiments include providing faster and more reliable system performance and avoiding resource issues such as out of memory (OOM) occurrences.
Jain (“Query2vec: An evaluation of NLP techniques for generalized workload analytics”) teaches learning vector representations of SQL queries to support generalized workload analytics tasks, including workload summarization for index selection and predicting queries that will trigger memory errors. Vector representations of both raw SQL text and optimized query plans are considered and evaluated to enable transfer learning, where a model trained on one SQL corpus can be applied to an unrelated corpus and still enable good performance. When trained on a large corpus of SQL queries, the disclosure provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering.
Herwadkar et al. (Pub. No. US 2019/0102553) teaches detecting an anomaly in queries of a relational database based on identifying a set of attribute values from a query for accessing data within a database. Based on previously received queries, at least one of a joint probability for the set of attribute values or individual probabilities for the set of attribute values is determined. When at least one of the joint probability for the set of attribute values or an individual probability for one or more attribute values in the set of attribute values does not satisfy a probability cutoff, an indication that the query is anomalous is outputted.
Yang et al. (Pub. No. US 2019/0370235) teaches an information processing includes a kernel of a database management system that obtains target information, and determines creation information of a model of the target information according to the target information, where the model of the target information is used to estimate an execution cost of the target information. The creation information includes use information and training algorithm information of the model. The kernel sends a training instruction to an external trainer, and the external trainer then performs machine learning training on the data in the database according to the target information and the creation information of the model to obtain a first model of the target information.
Galisky et al. (Pub. No. US 2009/0089252) teaches retrieving a sequence of associated events in log data wherein a request expression is parsed to retrieve types of dependencies between events which are searched, and the constraints (e.g., keywords) which characterize each event. Based on the parsing results, query components can be formed, expressing the constraints for individual events and interrelations (e.g., time spans) between events. A resultant span query comprising the query components can then be run against an index of events, which encodes a mutual location of associated events in storage.
Ganapathi et al. (Pub. No. US 2010/0082602) teaches estimating the resource requirements (execution time, resource usage, resource contention, etc.) of executing a business intelligence (BI) workload on a given database system configuration. A characterization of the performance features of running the queries that comprise the workload in isolation is created. A machine learning algorithm then creates a characterization function for encoding these characteristics into a workload characterization feature space, a characterization function for encoding workload performance characteristics into a performance features space, and a collocation function.
Alu et al. (Pub. No. US 2013/0318069) teaches a query plan predictor receives a query instance according to a query template having a set of parameters. The query plan predictor determines a plan space point for the query instance which is based upon the set of parameters. The query plan predictor predicts a predicted query plan for the plan space point, which is selected from a map of query plans according to a confidence threshold from a plan cache that includes at least one histogram. Each histogram is representative of a cached query plan in the plan cache combined with a previously-selected locality-sensitive hashing function. The histogram stores a frequency distribution of a mapping of sample plan points for the cached query plan by the locality-sensitive hashing function.
Modi et al. (Pub. No. US 2021/0357835) teaches generating resource deployment predictions using an ensemble machine learning model. An ensemble machine learning model trained or configured by an aggregated data set can be provided, where the aggregated data set includes data about resources deployed in enterprise deployment scenarios aggregated from a plurality of enterprise sources. Data about a first resource can be received including natural language data and numeric score data. Resource deployment parameters can be predicted using the ensemble machine learning model based on the determined matching score and the received numeric score data about the first resource.
Tauheed et al. (Pub. No. US 2021/0406717) teaches self-optimization of a database management system (DBMS) such as in real time. Adaptive just-in-time sampling techniques herein estimate database content statistics that a machine learning (ML) model may use to predict configuration settings that conserve computer resources such as execution time and storage space. In an embodiment, a computer repeatedly samples database content until a dynamic convergence criterion is satisfied. In each iteration of a series of sampling iterations, a subset of rows of a database table are sampled, and estimates of content statistics of the database table are adjusted based on the sampled subset of rows. Immediately or eventually after detecting dynamic convergence, a machine learning (ML) model predicts, based on the content statistic estimates, an optimal value for a configuration setting of the DBMS.
Delanoy (Pat. No. US 5,793,888) teaches a module is interactively trained to recognize patterns of spectral or textural features in imagery. The interactively trained module is based on techniques of knowledge-based image processing and an approach that uses interest images to provide a means of continuous feedback of module performance to the user. The overall search tool employing the trained module is capable of prescreening and highlighting images, significantly reducing the workload of analysts attempting to detect regions or objects in imagery.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-25:
In interpreting the claims filed on 12 July 2022, in view of the updated search and examination, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 12, 16, 19, and 24.
Other dependent claims are also allowed based on their dependencies on claims 1, 12, 16, 19, and 24.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                  July 13, 2022